       Case 4:17-cv-00031-BMM Document 269 Filed 10/10/19 Page 1 of 2


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION



 INDIGENOUS ENVIRONMENTAL
 NETWORK, et al.,
                                             CV 17-31-GF-BMM
 and
                                             Consolidated
 NORTHERN PLAINS RESOURCE
 COUNCIL, et al.,                            ORDER GRANTING JOINT
                                             MOTION TO EXTEND THE
             Plaintiffs,                     TIME FOR DEFENDANTS TO
 v.                                          RESPOND TO PLAINTIFFS
                                             NORTHERN PLAINS
 UNITED STATES DEPARTMENT OF                 RESOURCE COUNCIL ET AL.’S
 STATE, et al.,                              MOTION FOR ATTORNEYS’
                                             FEES
             Defendants,
 and

 TRANSCANADA KEYSTONE
 PIPELINE, et al.,

 Defendant-Intervenors.


       This matter comes before the Court on Defendants’ and Plaintiffs Northern

Plains Resource Council et al.’s Joint Motion to Extend the Time for Defendants to

Respond to Plaintiffs Northern Plains Resource Council et al.’s Motion for

Attorneys’ Fees, ECF No. 266. Having considered the motion and finding that

good cause exists to grant the relief requested, the motion is hereby GRANTED.
       Case 4:17-cv-00031-BMM Document 269 Filed 10/10/19 Page 2 of 2



Defendants’ response to Plaintiff Northern Plains Resource Council et al.’s Motion

for Attorneys’ Fees shall be filed by November 18, 2019.



Dated this 10th day of October, 2019.




                                        1
